DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-6, 11-14, 19 and 21-23 are allowable. Claims 4, 7-10, 15-18 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II and species I-VIII, as set forth in the Office action mailed on 6.1.2021, is hereby withdrawn and claims 4, 7-10, 15-18 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kenneth Cool (Reg. No. 40,570) on 2.10.2022.
The application has been amended as follows: 
In claim 6, replace “a bottom side of the lid” with –the bottom side of the lid--.
Cancel claim 9 (the claim is drawn to a different embodiment than claim 1).
Cancel claim 22 (the claims recites the same subject matter as claim 6).

Allowable Subject Matter
Claims 1-8, 10-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) a cavity substrate comprising a substrate base and a substrate sidewall protruding from the substrate base to define a cavity and  wherein the valve is between a bottom side of the lid and a bottom side the substrate base as recited within the context of the claim, (claim 15) providing a cavity substrate comprising a substrate base and a substrate sidewall protruding from the substrate base to define a cavity and wherein the valve is between a bottom side of the lid and a bottom side the substrate base as recited within the context of the claim, and, (claim 19) a substrate comprising a substrate base and a substrate sidewall extending vertically from the substrate base; a lid over the substrate sidewall to define a cavity between the substrate base, the substrate sidewall, and, wherein the valve is between a bottom side of the lid and a bottom side the substrate base as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 7-9, filed 1.27.2022, with respect to the prior art of record failing to disclose or suggest claims 1 and 19 are  have been fully considered and are persuasive.  The claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894